S.P.L., a juvenile, Appellant,
v.
The State of Florida, Appellee.
No. 3D08-2143.
District Court of Appeal of Florida, Third District.
Opinion filed May 20, 2009.
Carlos J. Martinez, Public Defender, and Brian L. Ellison, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before RAMIREZ, WELLS, and SALTER, JJ.
PER CURIAM.
Affirmed. State v. Poole, 730 So. 2d 340 (Fla. 3d DCA 1999); State v. Hicks, 415 So. 2d 878 (Fla. 2d DCA 1982).
Not final until disposition of timely filed motion for rehearing.